

113 HR 3427 IH: Runaway Reporting Improvement Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3427IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mrs. Carolyn B. Maloney of New York (for herself, Mr. Poe of Texas, Ms. Moore, and Ms. Bass) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Crime Control Act of 1990 to require certification of State and law enforcement agency reports related to missing children, to require that certain information be provided to individuals reporting a missing child, and for other purposes.1.Short titleThis Act may be cited as the Runaway Reporting Improvement Act of 2013.2.Missing children reporting requirementsSection 3701 of title XXXVII of the Crime Control Act of 1990 (42 U.S.C. 5779) is amended—(1)by amending subsection (b) to read as follows:(b)GuidelinesThe Attorney General—(1)may establish guidelines for the collection of such reports including procedures for carrying out the purposes of this section and section 3702; and(2)shall establish guidelines for the format and collection of the certifications required under subsection (d).;(2)by amending subsection (c) to read as follows:(c)Annual summaryThe Attorney General shall publish in the Federal Register and make available on the Web site of the Department of Justice—(1)an annual statistical summary of the reports received under this section and section 3702; and(2)not later than 18 months after the date of enactment of the Runaway Reporting Improvement Act of 2013, a summary of the certifications required under subsection (d).; and(3)by adding at the end the following new subsection:(d)Certification of complianceNot later than 18 months after the date of enactment of the Runaway Reporting Improvement Act of 2013, each Federal, State, and local law enforcement agency reporting under the provisions of this section and section 3702 shall file a certification of the agency’s compliance with such sections, which shall be signed by an authorized representative of the agency and submitted to the Attorney General..3.State requirements for reportingSection 3702 of title XXXVII of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended—(1)by striking Each State reporting and inserting “(a) In general.—Each State reporting”;(2)by striking and after the semicolon at the end of paragraph (2);(3)by striking and after the semicolon at the end of paragraph (3);(4)by striking the period at the end of paragraph (4) and inserting ; and;(5)by adding after paragraph (4) the following new paragraph:(5)not later than one year after the date of enactment of the Runaway Reporting Improvement Act of 2013, develop, and require State and local law enforcement officers in such State to disseminate, a written information sheet to be provided to each individual who reports a missing child to such an officer after such date, which shall—(A)be submitted to the Department of Justice for approval, and approved by the Department, before such date;(B)include, at a minimum, the 24-hour, toll-free phone numbers for the National Center for Missing and Exploited Children and the National Runaway Safeline; and(C)provide a description of the services that the National Center for Missing and Exploited Children and the National Runaway Safeline provide to the parents and guardians of missing children.; and(6)by adding at the end the following new subsections:(b)Department of Justice reporting requirementThe Department of Justice shall meet the requirements of paragraph (5) of subsection (a), except that the Department shall not be required to meet the requirements of subparagraph (A) of such paragraph.(c)GuidelinesThe Attorney General shall establish guidelines for the development and dissemination of information sheets required under subsections (a)(5) and (b)..